District of Columbia
                                Court of Appeals

No. 14-CV-434                                                        MAR 24 2016

MONTGOMERY BLAIR SIBLEY,
                                                Appellant,

     v.                                                       CAB-2202-10


ST. ALBANS SCHOOL, et al.,
                                                Appellees.


             On Appeal from the Superior Court of the District of Columbia
                                   Civil Division


      BEFORE: FISHER and EASTERLY, Associate Judges; and RUIZ, Senior Judge.

                                    JUDGMENT

               This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and as set forth in the opinion
filed this date, it is now hereby

             ORDERED and ADJUDGED that the judgment on appeal is affirmed.

                                         For the Court:




Dated: March 24, 2016.

Opinion by Senior Judge Vanessa Ruiz.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 14-CV-434                           3/24/16

                     MONTGOMERY BLAIR SIBLEY, APPELLANT,

                                           v.

                       ST. ALBANS SCHOOL, et al., APPELLEES.

                       Appeal from the Superior Court of the
                               District of Columbia
                                 (CAB-2202-10)

                       (Hon. Judith N. Macaluso, Trial Judge)

(Argued February 4, 2015                                    Decided March 24, 2016)

      Montgomery Blair Sibley, pro se.

      Laird Hart for appellees.

      Before FISHER and EASTERLY, Associate Judges, and RUIZ, Senior Judge.

      RUIZ, Senior Judge: Appellant Montgomery Blair Sibley appeals from the

trial court‟s grant of summary judgment dismissing his various claims against

appellees St. Albans School, the Cathedral Church of St. Peter and St. Paul (the

National Cathedral), and the Protestant Episcopal Cathedral Foundation (PECF),

and granting appellees‟ counterclaim and request for attorney‟s fees. We conclude

that there is no error that warrants reversal and affirm.
                                         2

                                      I. Facts


      The facts, as gleaned from the evidence presented by the parties for

consideration on summary judgment are as follows. St. Albans School, a private,

all-boys school, and the National Cathedral, both in the District of Columbia,

operate under an umbrella corporation, PECF. In July 2007, appellant‟s then-10-

year-old son, A.B.S., began to audition for the National Cathedral Choir of Men

and Boys and he was offered a place as a Boy Chorister in 2008. One of the

conditions of the offer was attendance at St. Albans School, and A.B.S.‟s

admission to the school was, in turn, contingent upon A.B.S.‟s commitment to the

chorister program through the eighth grade. Appellant was required to sign a letter

accepting A.B.S.‟s appointment to the choir “beginning in September 2008 until

June 2013 or early voice change.” A.B.S. joined the choir and enrolled at St.

Albans School as a fifth-grader (Form B) for the 2008-09 school year. For his

participation in the choir he received a stipend of $13,514, approximately forty-

three percent of that year‟s school tuition. That year appellant‟s father signed the

enrollment contract with St. Albans School and paid the remainder of A.B.S.‟s

tuition for the school year.1



      1
        According to appellant, his father (A.B.S.‟s grandfather), a St. Albans
School alumnus who had been a choir boy at the National Cathedral, had
encouraged A.B.S. to apply for the choir. He promised that if A.B.S. was accepted
                                                             (continued . . .)
                                          3

      In February of 2009, appellant signed a contract re-enrolling A.B.S. in sixth

grade (Form A) for the 2009-10 school year. By signing the contract, appellant

promised to pay A.B.S.‟s tuition for the year, less his choral stipend (that year,

$8,907, or twenty-seven percent of tuition) and financial aid (in the amount of

$6,000), leaving a balance of $17,990, with the initial payment due July 3, 2009.

On July 16, 2009, appellant notified St. Albans that he would need to secure

A.B.S.‟s tuition from the estate of his father, who had recently died. On January

25, 2010, Gregory A. Parker, St. Albans School‟s Director of Finance, sent a letter

informing appellant that A.B.S. would be expelled and not permitted to reenroll for

the following year if the outstanding tuition was not paid. On February 17, in a

telephone conversation, appellant informed Parker that he would be able to pay

$2,000 in the near future and would pay the rest of the tuition once his father‟s

estate was settled, but that the matter was in litigation because his father‟s will had

not explicitly provided for A.B.S.‟s tuition payments.           During a telephone

conversation on February 24, Parker offered that A.B.S. could complete the school

year if appellant paid $2,000, but that he would not be allowed to reenroll for the

following school year. On March 2, appellant contested this decision with Vance

Wilson, the Headmaster of St. Albans School. Wilson responded in writing on
_________________________
(. . . continued)

to the choir and St. Albans School, he would pay the balance of tuition after the
chorister stipend and financial aid.
                                          4

March 10, and again informed appellant that A.B.S. would be allowed to finish the

year if the $2,000 payment was received before spring break but that he would not

be permitted to return for the 2010-11 school year if the outstanding tuition balance

was not also paid in full.



      Appellant and St. Albans School exchanged several letters in March and

April of 2010, attempting to establish a payment schedule based on the expected

probate of appellant‟s father‟s estate. On March 17, St. Albans School agreed to

reconsider its decision not to allow A.B.S. to re-enroll if it received confirmation

by March 19 that the estate would pay the outstanding tuition balance by the end of

March and the following year‟s tuition by July 5. On March 19, St. Albans

received a check for $2,000 from A.B.S.‟s step-grandmother. Appellant approved

that the check be applied to payment of outstanding tuition to ensure that A.B.S.

could finish the 2009-10 school year. Consequently, St. Albans School agreed to

refrain from expelling A.B.S.; it also agreed to again modify the deadline for

payment, upon receipt by April 8 of a letter on behalf of the estate confirming that

settlement had been reached and that the estate would pay the remaining 2009-10

tuition ($15,990) by April 13, and the 2010-11 tuition (less any choir stipend and

financial aid) by July 5. On March 25, appellant asked to meet with Parker to

discuss additional flexibility in the payment schedule due to further delay in the

probate proceedings.         Appellant provided a copy of appellant‟s settlement
                                          5

agreement with the estate, which provided for payment of the outstanding tuition,

and the following year‟s tuition by the dates set by St. Albans School. He also

attached a copy of a letter from the estate‟s attorney setting out the steps necessary

to obtain court approval and implement the settlement.2           St. Albans School

remained firm, however, and on April 1, Parker informed appellant that A.B.S.

would not be able to return for the 2010-11 school year if the tuition (for both

2009-10 and 2010-11) was not paid in accordance with the previously established

timetable.



      On April 2, appellant wrote a letter to Wilson, in which he reprised the

situation and the impossibility due to legal requirements in the probate proceeding

of a payment from his father‟s estate by the deadlines in Parker‟s letter.

“[I]nvoking the last available option to me,” appellant stated that he would institute

litigation if St. Albans School did not agree “to wait the 45 or 50 days it will take

to get the Florida Probate Court‟s approval for the payments that are due St.

Albans.” He attached a copy of the proposed complaint naming the School, the


      2
         In the letter, the estate‟s attorney noted that “there are a number of persons
who must sign the agreement before we have an agreement” and several motions
that had to be filed in court before there could be a final order approving the
settlement. Counsel added that “I personally will make it a priority to move the
process along and hopefully reach the point of the fully executed and court-
approved agreement. You however will need to be the person who communicates
with St. Albans and lets them know where the process stands.”
                                         6

National Cathedral and PECF as defendants that, appellant said, would “open a

Pandora‟s box of legal issues.” On April 15, Parker responded on Wilson‟s behalf,

stating that although A.B.S. would be permitted to complete the year, “[i]n light of

the fact that the deadline for paying your son‟s long past-due tuition has come and

gone,” A.B.S. could not return for the following school year. On April 22, the

Director of Music of the National Cathedral notified appellant that if A.B.S. was

no longer enrolled at St. Albans School, he could not continue as a Boy Chorister

the following term.



      On April 6, appellant filed the complaint he had previewed to Wilson in the

Superior Court, raising several claims for declaratory judgment and damages

related to the tuition dispute with St. Albans School; he filed an amended

complaint on May 21. On May 27, appellees answered and filed a counterclaim

seeking the balance of unpaid tuition for the 2009-10 school year and attorney‟s

fees. On September 29, appellant moved to amend his first amended complaint to

add a new count, which the trial court denied on June 1, 2011. Appellant and

appellees each filed two motions for partial summary judgment. The trial court

denied appellant‟s motions for summary judgment and granted appellees‟ motions

for summary judgment, with the result that appellant‟s complaint was dismissed

and appellees‟ counterclaim for unpaid tuition was granted. The trial court entered

its final Order of Judgment on April 7, 2014, in which it granted attorney‟s fees to
                                         7

appellees. Appellant filed a timely notice of appeal.


                                    II. Analysis


      Appellant raises a number of issues on appeal, which we have grouped into

categories: procedural claims, summary judgment, and judicial bias.



                              A. Procedural Claims


      1. Amendment to Complaint



      Appellant contends that the trial court erroneously denied his request to

amend his First Amended Complaint to add a claim for negligent infliction of

emotional distress, which he argues only became legally possible following this

court‟s decision in Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 816 (D.C.

2011) (en banc).



      We review a trial court‟s denial of a motion to amend a complaint for abuse

of discretion. Taylor v. D.C. Water & Sewer Auth., 957 A.2d 45, 51 (D.C. 2008).

Once a responsive pleading has been served, a party may amend a pleading only by

consent of the adverse party or with leave of the court, which must permit the

amendment if “justice so requires.” Id. (quoting Sherman v. Adoption Ctr. of
                                         8

Washington, Inc., 741 A.2d 1031, 1037 (D.C. 1999)). In exercising discretion, the

trial court considers several factors: “(1) the number of requests to amend made by

the movant; (2) the length of time the case has been pending; (3) bad faith or

dilatory tactics on the part of the movant; (4) the merit of the proffered pleading;

and (5) prejudice to the nonmoving party.” Id. (quoting Sherman, 741 A.2d at

1038).



      The trial court did not abuse its discretion in denying appellant‟s motion to

amend because it considered “the merit of the proffered pleading” and properly

concluded that appellant‟s proposed claim for negligent infliction of emotional

distress did not have merit. In Hedgepeth, we articulated the elements of a claim

for negligent infliction of emotional distress where the allegedly injured person

(here, A.B.S.) was not in the “zone of physical danger” that had previously been a

required element of the cause of action. 22 A.3d at 799-800. To make out a claim

under the principles laid out in Hedgepeth, appellant must establish that “(1)

[appellees had] a relationship with [A.B.S.], or [had] undertaken an obligation to

[A.B.S.], of a nature that necessarily implicates [A.B.S.‟s] well-being, (2) there is

an especially likely risk that [appellees‟] negligence would cause serious emotional

distress to [A.B.S.], and (3) negligent actions or omissions of [appellees] in breach

of that obligation have, in fact, caused serious emotional distress to” A.B.S. Id. at

810-11.
                                          9


      Appellant‟s proposed amended complaint failed to allege facts necessary to

satisfy these required elements. There is no allegation to support the first prong:

that appellees had the type of relationship with A.B.S. or had undertaken an

obligation to A.B.S. that necessarily implicated his emotional well-being, as

required by Hedgepeth. This is a determination of law for the court. See id. at

812-15 & n.39. The relationship between a student and his school or the musical

director of his choir program is not enough, without more, to impose the predicate

duty of care for a claim of negligent infliction of emotional distress. Moreover, in

this case, the decision not to permit A.B.S. to re-enroll for 2010-11 that appellant

claims was negligent and injured his son was taken by appellees pursuant to the

2009-10 enrollment contract appellant signed. Even though the existence of a

contract between the parties does not automatically disqualify a claim in tort for

negligence, contractual terms nonetheless govern the contracting parties‟

respective rights and responsibilities. See Hedgepeth, 22 A.3d at 816 n.42. The

enrollment contract at issue in this case expressly disallows “special, incidental or

consequential damages arising out of . . . any suspension or dismissal of the

student, regardless of any notice of such damages.” In addition, the proposed

amendment to the complaint does not allege facts to support serious emotional

distress of the type and degree required to sustain an action for negligent infliction

of emotional distress, even if we assume that A.B.S. would have been
                                             10

understandably disappointed and hurt when he was unable to re-enroll at St.

Albans School and continue to sing in the choir.3 See id. at 817 (referring to

“serious and verifiable” emotional distress that is “acute, enduring or life-

altering”). For these reasons, the trial court did not abuse discretion in denying

appellant‟s motion to amend the complaint to add a claim for negligent infliction of

emotional distress.



       2. Discovery



       Appellant contends that the trial court also abused its discretion in limiting

his ability to conduct discovery. Appellant filed a motion to compel production of

“[a]ll Documents relating to the application for financial aid to Defendant St.

Albans School on behalf of each student in Forms A, B, C, I and II for the school


       3
         In an affidavit, appellant states that A.B.S. was deeply troubled about the
prospect of not being able to finish the chorister program and was “emotionally
traumatized . . . by [that] prospect. . . . and has suffered . . . as a result of the hostile
chorister environment” that was created once it was known he would not be
returning as a Boy Chorister. Specifically, appellant states that once, during a
performance, the sheet music was taken from A.B.S. and he was forced to sit out
the service while the other boys continued; A.B.S. was denied solo performances
with “full knowledge” that doing so would dishearten him; the appointment of
another Form A student as Head Chorister was announced with knowledge that it
“would be used—and was used—to humiliate A.B.S. by his peers.” According to
appellant, these actions evidenced “a pattern and practice of intentionally
undermining A.B.S.‟s self-confidence and worth by creating a hostile Chorister
environment.”
                                          11

years 2008-2009 and 2009-2010 with redactions of identifying personal

information.” Appellees refused to comply on the ground that the documents

requested were irrelevant and production would be unduly burdensome. The trial

court denied appellant‟s motion, concluding that (1) the financial aid documents

concerning other students were not reasonably calculated to lead to the discovery

of admissible evidence concerning the promises exchanged between appellant and

appellees with respect to financial assistance for A.B.S., and (2) production of the

requested documents would be unduly burdensome to appellees even if identifying

information were redacted.



      To warrant reversal of the trial court‟s denial of a motion to compel

discovery, the movant must show both that the trial court abused its discretion and

that the denial caused prejudice. See Franco v. District of Columbia, 39 A.3d 890,

896 (D.C. 2012). A party is entitled to discover relevant admissible evidence and

relevant information that “appears reasonably calculated to lead to the discovery of

admissible evidence.”     Super. Ct. Civ. R. 26 (b)(1). A trial court has broad

discretion in considering motions to compel discovery and may weigh a variety of

factors in reaching a decision. See Kay v. Pick, 711 A.2d 1251, 1256 (D.C. 1998).

A request may be denied if it is overly broad or is “not warranted by [the] facts and

circumstances of” the case. Phelan v. City of Mount Rainier, 805 A.2d 930, 942-

44 (D.C. 2002). This court will reverse a trial court‟s decision only if it is “clearly
                                         12

unreasonable, arbitrary, or fanciful.” Kay, 711 A.2d at 1256.



      Appellant argues that the trial court‟s decision was “unreasonable and

arbitrary” because relevancy, for discovery purposes, is construed “most liberally,”

citing Dunn v. Evening Star Newspaper Co., 232 A.2d 293, 295 (D.C. 1967), and

the financial aid documents he requested would help prove that, contrary to

representations about the manner in which all students, including choristers, would

be treated with regard to financial aid, “it was the practice of St. Albans School to

not grant financial aid to Boy Choristers in the same amounts that non-Boy

Choristers received.” Appellant argues that the financial aid documents of other

students are relevant to his claim that St. Albans School made four

misrepresentations: (1) every student admitted to St. Albans School would be able

to attend regardless of his family‟s financial situation; (2) a family‟s financial

situation would not prevent a student from attending; (3) twenty-seven percent of

students received financial aid, with an average amount of $21,053 in aid; and (4)

the National Cathedral would pay choristers a stipend of forty-five percent of the

annual tuition. Had St. Albans School provided to A.B.S. the “average” amount of

aid plus the forty-five percent chorister stipend, A.B.S.‟s tuition would have been

fully covered. Instead, appellant argues, A.B.S. was “punished” for being a Boy

Chorister because the stipend he received for his chorister duty was less than had

been represented and was taken into account in determining the amount he would
                                         13

receive in financial aid. Appellant also argues that appellees offered no proof that

production of the financial aid documents would be unduly burdensome.



      We conclude that the trial court did not abuse discretion in denying

appellant‟s motion to compel discovery of other students‟ financial aid documents.

Even assuming that the records or derivative evidence would be admissible,

appellant does not explain how these documents would support his claim that

A.B.S. was “punished financially” because his stipend as a Boy Chorister was

taken into account in evaluating his application for financial aid. The financial aid

documents appellant sought cannot prove that A.B.S. was “penalized” because,

although appellant argues to the contrary, there is no admissible evidence that St.

Albans School promised him that the chorister stipend would not be considered in

awarding financial aid, see infra Part B.3.b (noting that appellant‟s evidence of this

assertion is inadmissible hearsay). In fact, the evidence in the record is to the

contrary as appellees have provided evidence, through the affidavit of the Director

of Finance at St. Albans School, that “all sources of tuition payment, including

chorister scholarships” are considered when reviewing financial aid applications,

such that all families were treated the same in determining the basis on which

financial aid awards were calculated. In short, the applications for financial aid

and awards to other students would not prove or lead to evidence that A.B.S. was

penalized and not treated like other students because his chorister stipend was
                                          14

considered a source of tuition payments in the evaluation of his request for

financial aid.



      Additionally, there is scant reason to believe that the requested financial aid

documents would support appellant‟s claim that four specific misrepresentations

were made to him. Appellant‟s first two alleged misrepresentations are essentially

the same: that St. Albans School falsely represented that the family‟s financial

situation would not affect A.B.S.‟s ability to attend St. Albans School once he was

admitted. It is difficult to see how financial aid records that pertain to other

students who were already attending the school would shed light on the alleged

falsity of this statement as it pertained to A.B.S.‟s family‟s financial situation.

Appellant‟s second alleged misrepresentation—that twenty-seven percent of St.

Albans School students received financial aid, with an average award of $21,053—

is irrelevant to his ultimate claim; regardless of whether the financial aid records

confirmed or discredited this figure, the average amount of financial aid awarded

to students with varying financial resources would not prove appellant‟s overall

claim of disparate treatment of A.B.S. because he was a Boy Chorister. Finally,

the financial aid records of other students would not prove that, as appellant

alleged, the National Cathedral falsely represented to appellant that A.B.S. would

receive forty-five percent of tuition as an annual stipend for being a chorister.
                                          15


      Considering the dubious relevance of the requested documents against the

burden of redacting and risk of exposing confidential financial information of

students‟ families in a small school community, the trial court did not abuse

discretion in denying appellant‟s motion to compel production of St. Albans

School‟s financial aid records.



                              B. Summary Judgment


      1. Constitutionality of Summary Judgment



      Appellant makes a frontal challenge to summary judgment, contending that

it is a denial of the constitutional right to a jury trial. His argument is that because

a jury has the right to determine “both law and fact” in civil trials, summary

judgment, as a means of final adjudication, is unconstitutional under the Seventh

Amendment. Appellant is wrong about the role of the jury and his legal argument

is without merit.4



       “[T]he constitutionality of summary judgment has long been settled” by the

Supreme Court. Mixon v. Wash. Metro. Area Transit Auth., 959 A.2d 55, 58 (D.C.

      4
        Appellant‟s constitutional challenge is at odds with his trial strategy, as he
sought summary judgment on his claims against appellees.
                                          16

2008) (citing Sartor v. Ark. Nat. Gas Corp., 321 U.S. 620, 627 (1944), and Fidelity

& Deposit Co. v. United States, 187 U.S. 315, 320 (1902)). The jury is a finder of

fact; it does not determine the law. The jury is charged with applying the law, as

instructed by the judge, to the facts found by the jury. Consequently, if there is no

material fact in dispute, the parties do “not suffer injury to any interest protected by

the Seventh Amendment.” Id.



       An appellate court reviews the trial court‟s grant of summary judgment de

novo, using the same standard the trial court uses to evaluate the motion. See

Young v. U-Haul Co. of the District of Columbia, 11 A.3d 247, 249 (D.C. 2011).

Summary judgment is proper if “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue of material fact and that the moving party is entitled

to judgment as a matter of law.” Id. (quoting Bruno v. Western Union Fin. Servs.,

Inc., 973 A.2d 713, 717 (D.C. 2009)); Super. Ct. Civ. R. 56 (c). The movant has

the initial burden to demonstrate the absence of a genuine issue of material fact,

but once the movant has done so, the burden shifts to the non-movant to show a

factual dispute, by presenting admissible evidence of a prima facie case to support

his cause of action. See id. Here, the trial court did not deprive appellant of his

constitutional right to a jury trial because, as we discuss infra, there were no

material facts in dispute and appellees were entitled to summary judgment as a
                                         17

matter of law.


      2. Appellant’s Claims for Declaratory Judgment

      a) PECF’s Corporate Status



      Appellant contends that the trial court was without authority to enforce the

payment provision in the 2009-10 re-enrollment contract because PECF is not

validly incorporated and therefore its actions, being ultra vires, have no legal

effect. His argument is that because PECF was originally chartered by Congress

for the purpose of “promot[ing] religion,” its government charter is prohibited by

the Establishment Clause of the First Amendment, and, a fortiori, Congress did not

have the authority to create PECF. The trial court denied appellant‟s first motion

for partial summary judgment, which sought to establish that PECF was not validly

incorporated, and granted appellees‟ motion for summary judgment on that claim,

concluding that no issue of material fact existed regarding PECF‟s incorporation

status and that appellees were entitled to judgment as a matter of law on that issue.



      The trial court did not err in granting summary judgment to appellees on the

issue of PECF‟s incorporation status because the evidence of record establishes

that PECF is properly incorporated as a nonprofit corporation under the law of the

District of Columbia. There is therefore no need to address appellant‟s First
                                          18

Amendment challenge, based on PECF‟s original congressional charter. Although

PECF was originally chartered by Congress in 1893, Act of Jan. 6, 52 Cong. Ch.

20, 27 Stat. 414 (1893), the evidence of record is that it was re-incorporated in

1998 under the District of Columbia Nonprofit Corporation Act (Act), D.C. Code

§§ 29-401 et seq. (2012 Repl.).5 The Act allows for the incorporation of nonprofit

organizations for “any lawful purpose,” D.C. Code § 29-403.01, including

religious organizations or organizations with religious purposes. D.C. Code § 29-

401.02 (4) & (32); -403.01.6 Once the articles of incorporation are filed, a business

entity is incorporated under the Act. D.C. Code § 29-402.03 (b) (“The filing of the

articles of incorporation . . . is conclusive proof that the incorporators satisfied all

conditions precedent to incorporation . . . .”).       Appellees submitted Parker‟s

affidavit, dated April 28, 2010, which attested to PECF‟s incorporation under the

Act in 1998 and attached PECF‟s Certificate of Acceptance of the terms of the

      5
         At the time PECF incorporated under District of Columbia law, the Act
was codified at D.C. Code §§ 29-301.01 et seq. (2001 & 2007 Supp.). The Act
has since been amended and recodified at D.C. Code §§ 29-401 et seq. (2012
Repl.). For ease of reference, we use the current codification where it is
substantively unchanged with respect to the relevant provisions cited.
      6
          Appellant makes no argument that the Act‟s provisions for religious
organizations violate the First Amendment‟s Establishment Clause.               See
Committee for Public Education and Religious Liberty v. Regan, 444 U.S. 646, 653
(1980). (“[A] legislative enactment does not contravene the Establishment Clause
if it has a secular legislative purpose, if its principal or primary effect neither
advances nor inhibits religion, and if it does not foster an excessive government
entanglement with religion.”).
                                          19

Act.7       Appellant has not presented evidence controverting that PECF is

incorporated under the Act. Consequently, the evidence of record supports that

PECF is a valid District of Columbia nonprofit corporation.         The trial court

therefore properly granted summary judgment in favor of appellees because there

was no disputed issue of fact regarding PECF‟s corporate status, and appellees

were entitled to judgment as a matter of law on the question of whether they may

enter into and enforce contracts.8 See D.C. Code § 20-403.02 (2012 Repl.) (setting

out that powers of nonprofit corporation are “the same powers as an individual to

do all things necessary or convenient to carry out its affairs”).



        b. Harriet Lane Johnston’s Bequest



        Appellant contends that St. Albans School was required to permit choristers

to attend the school without paying tuition, pursuant to the bequest of Harriet Lane

        7
          In 1998, the Act provided that upon the issuance of a Certificate of
Acceptance, a corporation “shall be entitled to and be possessed of all of the
privileges and powers and franchises and be subject to all of the provisions of this
chapter as fully and to the same extent as if such corporation had been originally
incorporated under this chapter. . . .” D.C. Code § 29-599.6 (1998) (repealed
2012).
        8
         We also question whether appellant has standing to challenge PECF‟s
actions as ultra vires; appellees, however, have not made this argument. See D.C.
Code § 29-403.04 (prohibiting challenges to validity of nonprofit corporation‟s
actions as ultra vires except by certain specified individuals, e.g., the Attorney
General, directors, members of the corporation).
                                         20

Johnston that provided for the establishment of the School. Appellant contends

that the 1903 Codicil to Ms. Johnston‟s Will requires the School to offer free

education to all choir boys that serve the National Cathedral. The Codicil states:



             Whereas, by a codicil to my said will, the said codicil
             being dated June tenth, 1899, I have bequeathed to the
             Protestant Episcopal Cathedral Foundation the sum of
             two hundred thousand dollars ($200,000.), upon certain
             trusts in said codicil set forth; Now I hereby modify said
             bequest by increasing the same to the sum of three
             hundred thousand dollars ($300,000.) and by these
             further provisions, namely: That not more than one half
             of the said sum, that is not exceeding one hundred and
             fifty thousand dollars ($150,000) shall be used for
             construction of the building, which is to be known as the
             “Lane Johnston Building” the site for which and the
             necessary appurtenant grounds for which are to be
             provided by the said Protestant Episcopal Cathedral
             Foundation, and the balance of said sum of three hundred
             thousand dollars ($300,000.) not used for the
             construction of the said building shall be invested by said
             Protestant Episcopal Cathedral Foundation as an
             Endowment fund to be known as the “Lane Johnston
             Fund” and the income to be used for the maintenance of
             said school for boys. While not restricting the general
             objects of said School it is my wish that the said school
             shall be so conducted and the said Fund so applied as
             specifically to provide for the free maintenance,
             education and training of Choir-boys, primarily those in
             the service of the Cathedral.            Reposing special
             confidence in the discretion in this regard of the Rev.
             Philip M. Rhinelander, I further direct that he shall have
             charge and supervision of the selection of the site for and
             the construction of the said School building and of the
             organization and management of the School, but in the
             event of his death or inability or declination to act the
             whole of said matters are committed to the said
                                         21

            Protestant Episcopal Cathedral Foundation.


(Emphasis added to highlight provision relied upon by appellant). The trial court

denied appellant‟s motion for partial summary judgment, and granted appellee‟s

motion, on the interpretation and effect of Ms. Johnston‟s Codicil, concluding that

the language in the Codicil was precatory rather than mandatory. Appellant argues

that the trial court‟s conclusion that the language of the Codicil was precatory

misinterprets Harriet Lane Johnston‟s intent.



      To determine the testator‟s intent, the court looks first to the language of the

document; it will consider extrinsic evidence only if the language is ambiguous.

See Davis v. Davis, 471 A.2d 1008, 1009 (D.C. 1984) (holding that trial court

properly construed the language of the will as unambiguous and that extrinsic

evidence was therefore not necessary).          The trial court considered only the

language of the document and did not find it to be ambiguous. Therefore, no

extrinsic evidence was considered. Appellant does not argue that the Codicil‟s

language is ambiguous and extrinsic evidence should have been considered. Thus,

as no issue was presented that required fact-finding by a jury, the matter was

properly considered for summary judgment.           See Davis, 471 A.2d at 1009.

Interpretation of the language of a will within the four corners of the document, as

with interpretation of a contract, is a question of law for the court. See Wyman v.
                                          22

Roesner, 439 A.2d 516, 523 n.6 (D.C. 1981).               Thus, we review the court‟s

interpretation of the Codicil de novo.



      Generally, a court will interpret a provision addressed to the executor of a

will as a mandatory directive concerning the disposition of the bequest, while

language presented as a “wish” directed to the devisees is merely precatory (i.e.,

the expression of a preference rather than a mandatory directive or command) and

does not control the disposition of the property. Davis, 471 A.2d at 1009; see also

Cabaniss v. Cabaniss, 464 A.2d 87, 91-92 (D.C. 1983) (noting that the nature of

the language—whether it was mandatory or precatory—is a factor the court uses to

determine if an individual intended to create a trust).



      We agree with the trial court that the Codicil is unambiguous and precatory

with respect to Ms. Johnston‟s “wish” for the free education of choristers. As an

initial matter, in the portion of the Codicil on which appellant relies (highlighted

above) Ms. Johnston was addressing the devisee under the Will, PECF, rather than

the executor. Moreover, this section of the Codicil states how Ms. Johnston

“wish[es]” that the bequest be used by PECF in the operation of the school. The

language of the Codicil itself demonstrates that Ms. Johnston was capable of

distinguishing—and did distinguish—between precatory and mandatory language.

In comparison to the surrounding language in the Codicil and the rest of the Will,
                                          23

the provision in the Codicil that refers to free education for choir boys is precatory.

For example, with regard to the increase in the bequest sum, the erection of the

building, the establishment of the school, and selection of the supervisor for the

building of the school, Ms. Johnston used clear mandatory language such as

“shall” and “I direct.” By contrast, the language in the clause concerning the “free

maintenance, education and training of Choir-boys” is preceded by the language “it

is my wish” and is further conditioned (“[w]hile not restricting the general objects

of said School”), signifying that PECF is to have discretion in how the bequested

funds are used in the operation of the school. It is thus apparent that although Ms.

Johnston‟s intent was to require that one half of the bequest be used to build the

school and the other half to maintain and operate the school, she expressed a

preference, if feasible in conjunction with the operation of the school, that choir

boys be able to attend without paying tuition. Similarly, the language of the rest of

Ms. Johnston‟s Will demonstrates measured and deliberate use of mandatory

language, see, e.g., Johnston Will at 9 para. 569 (using “I charge” and “shall”); 9

para. 57 (using “I direct” and “shall”); 11 para. 67 (using “[i]t is my will” and

“shall”), which contrasts with the use of other clearly conditional language in the

Will, see, e.g., id. at 3 para. 21 (using “upon condition that”), and the “wish”


      9
         Like the trial court, we refer to the numbered pages in the version of the
Will filed in the trial court, as well as the paragraph number, as counted by the trial
court.
                                         24

language in the Codicil.



       We agree with the trial court that the language of Ms. Johnston‟s bequest is

unambiguous and does not mandate that choristers attend St. Albans School

tuition-free.



       c. Promise of choral stipend



       Appellant‟s complaint alleged that “as an inducement to commit to the

Chorister program” appellees promised to pay forty-five percent of tuition at St.

Albans School if A.B.S. agreed to join the National Cathedral choir.           The

complaint sought a declaratory judgment that appellees were bound by their

promise and had breached it when the chorister stipend was reduced to twenty-

eight percent in 2009-10. The trial court granted summary judgment to appellees

on this claim, ruling that appellant had not presented evidence that created a

question of fact as to whether such a promise was made and that the evidence

appellant had presented would not support a jury verdict in his favor.



       Appellant contends that his affidavit suffices to defeat summary judgment.

In the affidavit appellant states that the National Cathedral‟s Music Director

Michael McCarthy promised a choral stipend at least in the amount of forty-five
                                         25

percent of A.B.S.‟s tuition. The alleged promise took two forms, a letter dated

February 28, 2008, and an oral statement. This evidence is insufficient, as a matter

of law, to base a judgment for appellant. The letter to appellant from McCarthy

concerned the 2008-09 school year, and did not constitute a binding promise;

rather, McCarthy stated that, although the scholarship amounts had not been

determined, the National Cathedral hoped that the stipend would amount to forty-

five percent of that year‟s tuition. (“At the time of writing this letter the value of

the scholarship for 2008-2009 has not been confirmed. However, we are hopeful

that you should expect somewhere between 43% - 45% of the annual fees for St.

Albans School, as determined by the Cathedral.”). By its terms, McCarthy‟s letter

did not create a binding promise—but expressed a “hope”—that National

Cathedral would provide such a stipend, and made clear that the amount was yet

to be “determined by the Cathedral.” A.B.S. did, in fact, receive a stipend in that

range (forty-three percent) for the 2008-09 school year, and appellant makes no

claim with respect to the 2008-09 stipend. As appellant states in his affidavit of

July 28, 2010, the National Cathedral informed him in February of 2009 that the

chorister stipend for the 2009-10 school year would be reduced to twenty-eight

percent, which prompted appellant to apply for financial aid, which he received.

Appellant‟s statement that McCarthy also made an oral promise does not fill the

evidentiary gap. Appellant‟s affidavit of May 5, 2010, filed in opposition to

appellees‟ first motion for partial summary judgment alleges that McCarthy told
                                        26

him “in the summer and fall of 2007 and the spring of 2008. . . that the Chorister

Stipend was presently 45% of the Defendant St. Albans School tuition and that it

was likely to increase.” This alleged statement arguably could be interpreted as

referring to future years. As with the letter, however, appellant‟s statement about

what McCarthy allegedly said is not a promise but a guess (or hope) about the

“likely” value of future stipends for choristers. Neither McCarthy‟s letter nor his

statement, or both together, would permit a reasonable jury to find that appellees

made a binding promise that A.B.S. would receive a stipend worth forty-five

percent of tuition each year he was a chorister. We, therefore, agree with the trial

court‟s grant of summary judgment to appellees on the claim of breach of

promise.10



      3. Appellant’s Claims for Damages

      a) Breach of implied covenant of good faith



      Appellant contends that there were two disputed facts that prevented


      10
           We also doubt that appellant could prove that there was a breach. As
noted, A.B.S. received a choral stipend of forty-three percent of tuition for the
2008-09 school year. The following school year he received a choral stipend of
$8,907 plus $6000 in financial aid, which taken together, amounted to forty-five
percent of the $32,990 tuition for 2009-10. As we discuss infra at B.3.b., there is
no evidence to support appellant‟s claim that the stipend would not be considered
as part of a package of tuition assistance.
                                        27

summary judgment for appellees on his claim that St. Albans School breached the

covenant of good faith implied in the 2009-10 re-enrollment contract: (1) St.

Albans School‟s reason for denying A.B.S.‟s re-enrollment for 2010-11, and (2)

whether the discretionary language of the 2009-10 re-enrollment contract is

unconscionable.



      The first point is factually contested, appellant argues, because St. Albans

School provided conflicting testimony regarding the school‟s basis for denying

A.B.S. re-enrollment for the 2010-11 school year. Appellant contends that Parker

first stated in his April 27, 2010 affidavit that A.B.S. was not permitted to return

because of appellant‟s actions, which “made a positive and constructive

relationship impossible and that such a step would be in the school‟s best

interests.” Appellant then points to the June 10, 2010 deposition of headmaster

Wilson, in which he stated that the only reason that A.B.S. was not permitted to re-

enroll was because appellant failed to pay his tuition.      Appellant argues that

Wilson then “changed his reason,” explaining in a supplemental affidavit, dated

August 31, 2010, that A.B.S. was not permitted to return both because of the

unpaid tuition and because of appellant‟s actions.



      We disagree that the statements appellant identifies suffice to call into

question that St. Albans School could lawfully deny re-enrollment to A.B.S. We
                                         28

note that as Wilson explained in his August 31 affidavit, the two reasons were

interrelated. Even if the statements reveal some ambiguity about the precise or

primary reason or reasons for the decision not to permit A.B.S.‟s re-enrollment,

that fact is not material to appellant‟s claim that the action was taken in bad faith

and therefore is insufficient to defeat summary judgment.         The 2009-10 re-

enrollment contract required appellant to pay A.B.S.‟s tuition in full; failure to do

so constituted grounds for expulsion and denial of re-enrollment for the next

school year. St. Albans School also had the discretionary authority afforded to

Wilson under a separate provision of the contract to decline A.B.S.‟s re-enrollment

under certain circumstances. Whether St. Albans School had one or more grounds

for the denial of A.B.S.‟s re-enrollment is not material to appellant‟s claim for

breach of contract based on the implied covenant of good faith as both reasons

cited were grounded in the contract that appellant signed.



      The implied duty of good faith imposes an obligation on a contracting party

not to “evade[] the spirit of the contract, willfully render[] imperfect performance,

or interfere[] with performance by the other party,” Allworth v. Howard Univ., 890

A.2d 194, 201 (D.C. 2006) (quoting Paul v. Howard Univ., 754 A.2d 297, 310

(D.C. 2000)), but it does not require a party to waive or rewrite the terms of the

contract.   Here, in fact, St. Albans School accommodated appellant by not

exercising the option of expelling A.B.S. mid-year, accepting only a $2,000
                                          29

payment to allow him to complete the school year, even though approximately half

of his tuition remained unpaid.        Moreover, on at least three occasions, at

appellant‟s request St. Albans School extended the due date of the outstanding

tuition balance before finally deciding not to allow A.B.S. to re-enroll for the

following school year when the extended deadlines were not met. Appellant‟s

argument is essentially that St. Albans School should have continued to forbear,

especially once he provided evidence that he had reached a proposed settlement

with his father‟s estate that would cover A.B.S.‟s tuition. But the letter from the

estate‟s counsel he provided to the School pointed out that there were still a

number of further signatures required and steps to be taken before the settlement

received court approval. Although the situation looked promising, it was not a sure

thing. Appellant‟s argument that his inability to pay should have been foreseen

because he had advised the school that his personal financial situation was

precarious,11 ignores that appellant was obviously aware of his own straitened

financial circumstances when he signed the contract agreeing to pay his son‟s

tuition. On this record, no reasonable jury could find that the school acted in bad

faith, arbitrarily or unreasonably. Id. at 202.



      Appellant also contends that the “unbridled” discretion to expel or deny re-

      11
        In the financial aid application filed in 2009, appellant indicated he had
no income and that his wife had a significant decrease in her income.
                                          30

enrollment to A.B.S. granted to the St. Albans School headmaster under the

contract is unconscionable because the object of the contract was a child, and it

allowed appellees to “economic[ally] exploit[]” A.B.S.‟s service to the National

Cathedral choir and harm his “mental, spiritual, moral and social development by

denying him the right to complete his promised pilgrimage,” i.e., his three-year

participation as a chorister in the National Cathedral. Appellant also argues that St.

Albans School used the discretionary clause to prevent appellant from exercising

his First Amendment right to petition for judicial relief.



      Whether the re-enrollment contract contains unconscionable provisions is

not a material question of fact in dispute. As a threshold matter, we reiterate that

St. Albans School had grounds to deny A.B.S.‟s re-enrollment for non-payment of

tuition as the contract provides for expulsion or non-enrollment of students “whose

tuition and fees are not paid as scheduled,” independent of the further discretion

provided for in the contract. Moreover, the contract does not vest “unbridled

discretion” in the headmaster:      a student cannot be expelled or refused re-

enrollment for any reason; rather, the contract permits such action “if the

Headmaster concludes, in his sole and absolute discretion, that the actions of the

student‟s parent (or guardian) make . . . a positive and constructive relationship

impossible or otherwise interfered with the school‟s accomplishment of its

mission” or if “such action would be in the best interest of the student or the
                                         31

school.” In this case, the school has cited specific examples to support the denial

of A.B.S.‟s re-enrollment based on appellant‟s conduct: that appellant “falsely led

the school to believe that payment of the tuition for the 2009-10 school year was

imminent”; that appellant responded to the school‟s final deadline for resolving the

unpaid tuition “with angry words and by threatening the school with litigation”;

and that appellant “threatened that, unless the school acceded to his demands, he

would challenge whether the Protestant Episcopal Cathedral Foundation was

properly chartered and he would embarrass the school with adverse publicity.”

The cited reasons were specific and not fanciful; they are supported by the record

in this case, as appellant in fact followed through: he sued and, among other

things, challenged PECF‟s corporate status, a challenge that, as we have discussed,

is totally without merit. Appellant‟s First Amendment argument concerning his

right to seek judicial redress is also without merit, as the Constitution imposes

limits on the state or state agents, not private parties such as appellees. See Lloyd

Corp. v. Tanner, 407 U.S. 551, 567 (1972). Moreover, appellant‟s actions in the

trial court and in this court belie his claim that his desire to petition for judicial

relief has been stymied by appellees.



      b) Misrepresentation
                                        32

      In his complaint for damages, appellant claims that appellees made several

misrepresentations that induced him, in 2008, to sign a multi-year commitment that

A.B.S. would fulfill his duties as a Boy Chorister at the National Cathedral through

the eighth grade, which required that he also be enrolled as a student at St. Albans

School. Specifically, appellant claims that the following representations were

made to him and were false: (1) that each chorister would receive a stipend worth

forty-five percent of tuition at St. Albans in recognition of his time commitment to

the National Cathedral choir; (2) that this stipend would not be considered by St.

Albans School in arriving at awards for financial aid; (3) that a family‟s financial

situation would not prevent a student who has been admitted from attending St.

Albans School; and (4) that financial aid awards are calculated using a

computerized system that treats each family the same in assessing their

demonstrated need.



      In   granting   summary judgment       for appellees     on the claim of

misrepresentation, the trial court concluded that even assuming that the false

statements appellant alleged were made, they would not support an actionable

claim for misrepresentation. The trial court reasoned that appellant was already

aware of the amounts that A.B.S. would receive in the form of a choir stipend and

financial aid for the 2009-10 school year and, therefore, could not have reasonably

relied on the alleged misrepresentations when he signed the enrollment contract for
                                         33

that year, in which he agreed to pay the tuition balance. On appeal, appellant

argues, and we agree, that the trial court‟s temporal focus was too narrow. If all

that were at issue in the litigation with respect to the misrepresentation claims were

a defense to appellees‟ counterclaim for the 2009-10 tuition, we would agree with

the trial court‟s reasoning. But as appellant points out, his complaint took a

broader view and was grounded on his reliance on those misrepresentations when

he made the multi-year commitment in 2008, before the initial enrollment of

A.B.S. at St. Albans School for the fifth grade, which required that A.B.S. remain

enrolled at St. Albans School through the eighth grade as a condition of A.B.S.‟s

participation in the National Cathedral choir.12 Appellant thus claims economic




      12
          The Eighth Claim of appellant‟s complaint, seeking damages for
misrepresentation, alleged as follows:

             46. Defendants made false representations to Plaintiff, to
             wit, that (i) in recognition of the time commitment
             required of Boy Choristers, a choral stipend in the
             amount of 45% of the Defendant St. Albans School
             tuition would be given to each Boy Chorister, (ii) that the
             Chorister Stipend is not consider[ed] by Defendant St.
             Albans School in making the Financial Aid
             determination, (iii) a family‟s financial situation would
             not prevent a student from attending St. Albans School
             and (iv) St. Albans School‟s Financial Aid Committee
             awarded financial aid based upon the review of a
             computerized systematic analysis of the family‟s
             financial situation and treated each family the same.

                                                               (continued . . .)
                                         34

and personal injury to him and his son as a result not only of the tuition dispute for

2009-10, but also the subsequent disruption of A.B.S.‟s choral and school

experience when he was not permitted to return to St. Albans School for the 2010-

11 and subsequent school years, which rendered him ineligible to complete the

choir commitment.



      Nonetheless, even with that broader understanding of the scope of

appellant‟s misrepresentation claim, we conclude that summary judgment was

properly granted to appellees. See Young, 11 A.3d at 249 (noting that on appeal of

summary judgment, review is de novo, taking into account whether “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue of material fact and that the

moving party is entitled to judgment as a matter of law” (quoting Bruno v. Western

Union Fin. Servs., Inc., 973 A.2d 713, 717 (D.C. 2011)); Super. Ct. Civ. R. 56 (c).

We come to this conclusion based on application of the substantive legal elements

_________________________
(. . . continued)

             47. The aforementioned representations were material
             facts upon which Plaintiff relied in enrolling his son in
             the multi-year Chorister Program and St. Albans School.

             48. Defendant St. Albans School, with knowledge of
             falsity of the aforementioned representations and with the
             intent to deceive Plaintiff, made the aforementioned
             representations.
                                         35

of fraudulent misrepresentation and heightened evidentiary standard that apply to

such a claim.



      It is well established that to succeed on a claim of fraudulent

misrepresentation, the claimant must prove six elements: (1) that a false

representation was made, (2) in reference to a material fact, (3) with knowledge of

its falsity, (4) with intent to deceive, and (5) action taken in detrimental reliance

upon the representation. See Virginia Acad. of Clinical Psychologists v. Grp.

Hospitalization & Med. Servs., Inc., 878 A.2d 1226, 1233 (D.C. 2005) (citing

Bennett v. Kiggins, 377 A.2d 57, 59 (D.C. 1977)). Moreover, to be actionable,

reliance on the misrepresentation must (6) have been justifiable. See Sundberg v.

TTR Realty, LLC., 109 A.3d 1123, 1131 (D.C. 2015) (“A misrepresentation is

„material‟ if it would be „likely to induce a reasonable person to manifest his

assent, or if the maker knows that it would be likely to induce the recipient to do

so.‟” (quoting Saucier v. Countrywide Home Loans, 64 A.3d 428, 438-39 (D.C.

2013))). To prevail at trial on a claim of fraudulent misrepresentation, the claimant

has the burden to prove the elements by a heightened evidentiary standard, clear

and convincing evidence. Bennett, 377 A.2d at 59.13


      13
             Special pleading requirements apply to claims of fraudulent
misrepresentation. Because fraud is never presumed, it must be pled with
particularity. See Virginia Acad. of Clinical Psychologists, 878 A.2d at 1233;
                                                           (continued . . .)
                                          36


       At the summary judgment stage, the trial court does not make credibility

determinations or weigh the evidence, which are functions reserved for the trier of

fact. But to survive a motion for summary judgment, there must be “at least

enough evidence to make out a prima facie case in support of” the nonmovant‟s

position if credibility determinations and inferences were drawn in the claimant‟s

favor. Id. (quoting Joeckel v. Disabled Am. Veterans, 793 A.2d 1279, 1281-82

(D.C. 2002)).     “And of particular relevance here, „[i]f the claim must be

demonstrated by heightened proof to succeed, the nonmovant claimant must

produce more substantial evidence to successfully oppose summary judgment.‟”

Id. (quoting 11 MOORE‟S FEDERAL PRACTICE § 56.03[4] (3d ed. 2005)); see

Anderson v. Liberty Lobby, 477 U.S. 242, 252 (1986) (noting that “inquiry

_________________________
(. . . continued)

Super. Ct. Civ. R. 9 (b) (“In all averments of fraud or mistake, the circumstances
constituting fraud or mistake shall be stated with particularity. Malice, intent,
knowledge and other condition of mind of a person may be averred generally.”).
To comply with the more rigorous pleading requirement of Rule 9 (b), a complaint
must allege “such facts as will reveal the existence of all the requisite elements of
fraud. Allegations in the form of conclusions on the part of the pleader as to the
existence of fraud are insufficient.” Bennett, 377 A.2d at 59-60. Rule 9 (b)‟s
“particularity” standard requires that the complaint include the time, place and
content of the false representations, the fact misrepresented, and what the
defendant gained (or the plaintiff lost) as a result of the fraud. United States ex rel,
Totten v. Bombardier Corp., 286 F.3d 542, 551-52 (D.C. Cir. 2002). Where the
complaint names a number of defendants, Rule 9 (b) requires that the identity and
role of individual defendants alleged to have made false representations be
specified in the complaint. See Luce v. Edelstein, 802 F.2d 49, 54 (2d Cir. 1986).
                                           37

involved in a ruling on a motion for summary judgment . . . necessarily implicates

the substantive evidentiary standard of proof that would apply at a trial on the

merits”). If there is a genuine dispute on a material fact, summary judgment

cannot be granted. However, for there to be a “genuine” dispute, the evidence

must be “such that a reasonable jury could return a verdict for the nonmoving

party.” Id. (quoting Super. Ct. Civ. Pro. R. 56(c)) (cited in Lowry v. Glassman,

908 A.2d 30, 36 (D.C. 2006)).



      Appellant argues that several items of evidence created genuine disputes of

material fact requiring resolution by the fact-finder such that his claim of

misrepresentation should have survived summary judgment. These include his

August 13, 2011, affidavit in support of his opposition to appellees‟ motion for

summary judgment14; the St. Albans School website; and statements made by


      14
           Appellant‟s August 13, 2011, affidavit states, at ¶ 17:

                     The St. Albans School web page upon which I
              relied in enrolling my son states: “St. Albans wants to
              ensure that every boy admitted to the school knows that
              he will have the opportunity to attend, regardless of his
              family‟s financial situation.” It was affirmative[ly]
              represented to me by Mike McCarthy, Defendant‟s
              Musical Director[,] that in recognition of the time
              commitment required of Boy Choristers, a choral stipend
              at least in the amount of 45% of the Defendant St. Albans
              School tuition would be given to each Boy Chorister and
              that the rate was likely to rise. Additionally, the
                                                              (continued . . .)
                                        38

Music Director McCarthy in his February 28, 2008, letter and in his July 13, 2010

deposition. Having considered this evidence with respect to each of the specific

claims of misrepresentation that appellant has made, and assuming that the jury

would credit appellant‟s statement and draw reasonable inferences in appellant‟s

favor, we conclude that the evidence falls short. In other words, there is no

“genuine” dispute of material fact. Anderson, 477 U.S. at 248.



      The 45% Choral Stipend



      Appellant argues that his affidavit and McCarthy‟s February 28, 2008, letter

concerning the amount of the choral stipend suffice to create a genuine issue of

material fact that defeats summary judgment on his claims of misrepresentation

regarding the amount of future choral stipends. Consistent with our earlier analysis

of appellant‟s claim of breach of promise, we conclude that McCarthy‟s statement
_________________________
(. . . continued)

            Defendants represented that the Chorister Stipend was
            not consider[ed] by St. Albans School in making the
            Financial Aid determination.       Finally, Defendants
            represented that St. Albans School‟s Financial Aid
            Committee awarded financial aid based upon the review
            of a computerized systematic analysis of the family‟s
            financial situation and treated each family the same.
            Each of these representations upon which I relied turned
            out to be false and were known to be false when made by
            the Defendants.
                                         39

regarding the choral stipend for the 2008-09 school year did not constitute a

promise that A.B.S. would receive a stipend worth at least forty-five percent of

tuition every subsequent year he remained a chorister. Even read in the light most

favorable to appellant, McCarthy‟s statement in the letter is qualified as a hope and

appellant‟s affidavit makes clear that the alleged statement (to the extent McCarthy

made a statement beyond what was in the letter) related to a future occurrence that

McCarthy thought was “likely.”       Given those important qualifications, on the

evidence of record, no reasonable jury could find for appellant on this claim of

misrepresentation. See Carleton v. Winter, 901 A.2d 174, 178 (D.C. 2006) (“[A]

prophecy or prediction of something which it is merely hoped or expected will

occur in the future is not actionable upon its nonoccurrence.” (quoting Bennett,

377 A.2d at 61)).



      The Chorister Stipend and Financial Aid



      The complaint also claims that appellees told him that the chorister stipend

would not be considered in making financial aid determinations and that this was

false because in making a financial aid award to A.B.S. for the 2009-10 school
                                         40

year, St. Albans School in fact took into account the $9000 stipend, plus a $6000

financial aid to reach the approximately $15,000 of demonstrated financial need.15



      To defeat summary judgment, appellant relied on the statement in his

affidavit that appellees “represented that the Chorister Stipend was not

consider[ed] by St. Albans School in making the Financial Aid determination.”

See n.14 supra.16 Viewing the affidavit as a proffer of what appellant‟s testimony

would be at trial and assuming further, as we must, that a jury would credit

appellant‟s statement that such a statement was made to him, we conclude that

appellant‟s testimony would not suffice to permit a reasonable jury to find that

appellant proved, by clear and convincing evidence, that he reasonably relied on

the alleged misrepresentation. The reasonableness of a person‟s reliance on an

asserted false statement is a fact-intensive inquiry that is evaluated “on a case-by-

      15
         Appellees do not dispute that the chorister stipend is taken into account.
To the contrary, in his July 13, 2010 deposition, Parker stated that it was the policy
of St. Albans School “to consider the chorister stipend, when making financial
awards.”
      16
          Relatedly, appellant argues that McCarthy‟s statement that in appreciation
for their efforts, boy choristers are given scholarships would be a misstatement if
the stipends are taken into account in considering financial aid awards. Appellant
also argues that the chorister stipends are “earned” by the Boy Choristers who must
devote many hours of rehearsal and performance for the National Cathedral choir,
which derives revenue from their performances. These arguments constitute
reasons why the stipend should not be taken into account in the financial aid
calculation, but they are not evidence that appellees misrepresented to appellant
that it would not be taken into account.
                                          41

case basis based on all the surrounding circumstances.” AES Corp. v. Dow Chem.

Co., 325 F.3d 174, 179 (3d Cir. 2003) (quoted in Burman v. Phoenix Worldwide

Indus., 384 F. Supp. 2d 316, 329 (D.D.C. 2005)); see Hercules & Co. v. Shama

Rest. Corp., 613 A.2d 916, 933 (D.C. 1992) (reliance on representation must be

“objectively reasonable”); see also RESTATEMENT (SECOND) OF TORTS § 537

(1977) (reliance must be “justifiable”); id. at § 538 (whether reliance is justified is

a question of materiality which employs a reasonable person standard). Whether

there has been reasonable reliance is therefore usually a question for the jury,

unless reliance on the misrepresentation is precluded as a matter of law.17 But

even when there is no legal impediment to reliance, there must be some evidentiary

basis upon which the jury may determine whether the claimant‟s reliance was

justified. Moreover, the evidence must be sufficiently probative to permit a jury to

make the necessary finding by clear and convincing evidence. See Bennett, 377

A.2d at 59.




      17
          See, e.g., Williams v. District of Columbia, 902 A.2d 91, 96 (D.C. 2006)
(affirming grant of summary judgment where proof of reasonable reliance was
legally impossible); Hercules & Co., 613 A.2d at 927-29 (holding that complete
integration clause in contract made reliance on statement made outside of contract
legally irrelevant and could not be considered in support of claim of fraud in the
inducement).
                                        42

      In this case, the only evidence of record is appellant‟s affidavit concerning a

“misrepresentation” made by “defendants” that the choral stipend would not be

considered in making financial aid determinations. There is no specification at all

about the manner in which the alleged misrepresentation was made (e.g., was it

orally or in writing?), or about when it was made or the circumstances under which

it was made. Nor is there any specification as to whether one, two or all of the

defendants made the misrepresentation even though three separate operating

entities are named in the complaint as defendants (PECF, National Cathedral, and

St. Albans School). The individual who presumably made the false statement is

not identified, leaving no clue as to the person‟s authority to make the alleged

representation on behalf of any of the defendants. These factual details would be

critical to a jury‟s evaluation of the reasonableness of appellant‟s reliance on the

alleged statement as a credible representation binding any one of the defendants

with respect to the consideration of the chorister stipend in financial aid

determinations. Without such facts, the jury could only speculate.



      There is no reason to expect (and appellant does not contend) that sufficient

evidence would have been presented if the case had been allowed to proceed to

trial. Indeed, the record supports the opposite inference. Appellees filed the

motion for summary judgment on the misrepresentation claim on August 4, 2011.

In opposing the motion, appellant referred only to his affidavit of August 13, 2011,
                                         43

which contained the bare assertion that the misrepresentation had been made.

Appellant had already deposed National Cathedral music director McCarthy and

St. Albans School finance director Parker the previous year, on July 13, 2010.

Appellant‟s opposition did not rely on (or even refer to) their affidavits, which

clearly did not support appellant‟s claim that the representations appellant alleged

was made to him.18 Instead, appellant argued that the court should not decide the

summary judgment motion at that time because he needed to complete discovery,


      18
        The following exchange took place during the July 13, 2010, deposition
of McCarthy:

             Q. [Appellant] Did you tell me or my ex-wife, that the
             chorister stipend will be applied in some fashion, against
             any financial aid[] request made at St. Albans School?

             A. [McCarthy] I may or I may not have done that. I do
             not know. But usually, the awards are made through St.
             Albans School. So, as I understand it, if there is a
             financial aid[] request which has been granted by the
             school, then the chorister stipend is put to off-set that.

       At most, this exchange established that appellant was not informed by
McCarthy that the stipend would be taken into account in the financial aid calculus.
But it does not support the opposite proposition that is the premise of appellant‟s
misrepresentation claim that he was affirmatively and falsely told that the chorister
stipend would not be taken into account.

       In his July 13, 2010 deposition, Parker stated that although he did not know
whether the policy to consider chorister stipends in making financial aid
determinations was “communicated to the chorister parents,” he did know “that it
is communicated that the choir stipend is for the payment of tuition at St. Albans
School, and as such, the choir stipend is paid to the school, for the payment of
tuition.”
                                         44

including the re-deposition of McCarthy “regarding tuition scholarships,” of Parker

regarding “the factual basis for denying all but $6000 to [A.B.S.] as financial aid

for the 2009-2010 school year,” and of Headmaster Wilson and others with whom

he consulted regarding the decision not to permit A.B.S. to re-enroll for the 2009-

10 school year.    Appellant re-deposed Wilson and others concerning the re-

enrollment question but there is no indication in the record that he re-deposed

McCarthy or Parker, the persons he identified as relevant to the misrepresentation

claim, nor does appellant argue on appeal that he tried but was prevented from

deposing them anew. Thus, at the time the trial court granted summary judgment

on the misrepresentation claim on February 6, 2013, discovery had been completed

and the record was essentially the same as it was when appellees filed their motion

two years earlier, with a vague and general assertion in appellant‟s affidavit about

an alleged misrepresentation made by an undisclosed person on behalf of an

unidentified defendant and without further elaboration about time, place or context.

This does not begin to create a “genuine” issue of material fact for purposes of

Rule 56 (c). We conclude that appellant has not met his burden to counter the

motion for summary judgment with “significant probative evidence tending to

support the complaint so that a reasonable fact-finder could return a verdict for the

non-moving party.” Lowery, 908 A.2d at 36.
                                         45

      St. Albans School Website


      In opposing summary judgment on his claim of misrepresentation,

appellant‟s affidavit stated that he relied on the statement on the school website

that “St. Albans wants to ensure that every boy admitted to the School knows he

will have the opportunity to attend, regardless of his family‟s financial situation.”

Appellant appears to interpret this statement to mean that A.B.S. should have

received (in addition to the chorister stipend) financial aid in whatever amount was

required to cover any tuition that his family was unable to pay.


      Even if we assume that a jury were to credit appellant‟s statement that he

took notice of this statement on the website and that he understood and relied on

the statement as a blanket guarantee when he made the multi-year commitment in

2008, the question remains whether a jury could find, by clear and convincing

evidence, that such reliance was justified.



      Appellant‟s complaint and affidavit quote the same single sentence which is

plucked from the St. Albans School website.        A copy of the webpage itself,

however, is also of record. We must view the sentence appellant claims misled

him in the full context of the webpage to determine whether a jury could find that

appellant reasonably relied on the one sentence to mean that his son would be able

to continue to attend the school regardless of his family‟s changing financial
                                        46

situation during the course of his enrollment at St. Albans School. The sentence

appellant quotes appears in a section of the website describing a fundraising

campaign:



                   In September 2006, St. Albans School began the
            four-year public phase of the Centennial Campaign. Our
            “case for support” outlines our goals and opportunities as
            we move into our second century. St. Albans wants to
            ensure that every boy admitted to the School knows he
            will have the opportunity to attend, regardless of his
            family‟s financial situation. For this reason, we remain
            committed to a policy of meeting the full demonstrated
            financial need of all students offered admission to our
            School. Currently, approximately one out of four boys
            receives scholarship assistance. In the last five years, the
            average award has grown more than 58 percent. Looking
            ahead, we must provide more students—including the
            traditional middle class—with larger awards to continue
            to attract and retain an academically superior and well-
            rounded student body. The campaign goal for new
            financial aid endowment is $4 million.



      Viewed in context, we think it is clear that the sentence appellant identifies

as a misrepresentation is not, as appellant contends, a guarantee of 100% financial

support to any particular student throughout the course of his years at St. Albans

School, but rather an aspirational statement of the goal and purpose animating a

fundraising effort to ensure that St. Albans School will be able to attract and

accommodate students from a broader financial spectrum by meeting their “full

demonstrated financial need.” Appellees were entitled to summary judgment on
                                        47

the claim of misrepresentation based on the website statement because (1) there is

no evidence that the mission statement for St. Albans School‟s fundraising

campaign is false and (2) no reasonable jury could find that a person in appellant‟s

position who reads this statement of a campaign goal on a website would have

reasonably taken it as a guarantee that personal financial circumstances would have

no impact on A.B.S.‟s ability to continue to attend St. Albans School.



      Use of Computerized Systematic Analysis that Treats Each Family the Same
      in Making Financial Aid Determinations


      This particular claim of misrepresentation is barely sketched out in the

complaint, and does not meet the requirement that each element of fraud be pled,

much less with particularity. No facts are alleged to support that the alleged

representation was false and, as in the case of the alleged misrepresentation about

the chorister stipend and financial aid determinations, there is no specification of

who made the alleged representation and under what circumstances.



      This deficiency is compounded at the summary judgment stage as there is no

evidence, other than appellant‟s affidavit which merely repeats the allegation made

in the complaint. On this bare record, no reasonable jury could find by clear and

convincing evidence that appellees made a representation about the manner in

which they conducted financial aid reviews (i.e., with the aid of a computerized
                                         48

systematic analysis of a family‟s financial situation and treated all families “the

same‟); that the statement, if made, was false; that it was made with the intent to

deceive; and that appellant reasonably relied on the statement to his detriment.



      We conclude that because the evidentiary record does not permit a jury

verdict in favor of appellant on any of the allegedly fraudulent misrepresentations,

appellees were entitled to summary judgment on these claims. See Lowry, 908

A.2d at 36.


      4. Appellees’ Counterclaim

      a) Tuition


      Appellant argues that the trial court erred by granting summary judgment for

appellees on their counterclaim for unpaid tuition for the 2009-10 school year

because he stated in his affidavit that the Director of Finance at St. Albans School

told appellant that the $2,000 payment made on March 17, 2010 satisfied the

outstanding tuition debt.



      We disagree that appellant‟s affidavit presents a disputed issue of material

fact that precludes summary judgment.         The trial court ruled that appellant‟s

affidavit claiming that he was told the $2,000 payment satisfied his debt of $17,990

could be disregarded under the “sham affidavit” doctrine. Under that doctrine,
                                          49

“courts will disregard an offsetting affidavit that is submitted to withstand a motion

for summary judgment when the affidavit contradicts prior deposition testimony

without adequate explanation and creates only a sham issue of material fact.”

Hinch v. Sibley Mem’l Hosp., 814 A.2d 926, 929 (D.C. 2003). For the doctrine to

apply, “the affidavit must clearly contradict prior sworn testimony, rather than

clarify confusing or ambiguous testimony, and the contradiction must lack credible

explanation, such as new evidence.” Id. at 930. Appellant did not assert that

Parker assured him that the $2,000 payment satisfied his debt until an August 13,

2011 affidavit, which was filed after appellees filed their motion for summary

judgment on their counterclaim for unpaid tuition. The record supports that, at all

times before this affidavit, appellant did not regard the $2,000 payment as

satisfaction of the entire outstanding tuition. In an earlier affidavit, dated July 28,

2010, signed “under penalty of perjury,” appellant demonstrates that he and St.

Albans School both understood that there was a remaining balance of unpaid

tuition after the $2,000 payment; appellant even provides the terms for payment of

that balance in his affidavit. Additionally, appellant‟s correspondence with the

school—both before and after the $2,000 payment was made—indicates that both

parties understood that appellant still had an outstanding balance for his son‟s

tuition. Appellant initially was not even aware that the $2,000 payment had been

made, and in informing St. Albans School that it could apply the payment to

A.B.S.‟s tuition, he acknowledged the remaining amount still outstanding. Under
                                        50

the circumstances, the trial court properly disregarded appellant‟s contradictory,

uncorroborated and convenient affidavit, and granted appellees‟ counterclaim for

unpaid tuition based on the uncontradicted evidence of record.



      b) Attorney’s Fees



      Appellant contends that the trial court erred in awarding attorney‟s fees to

appellees, arguing that under the 2009-10 re-enrollment contract appellees were

entitled to attorney‟s fees only as related to their counterclaim for unpaid tuition

and not for fees related to defending against appellant‟s claims.       Again, we

disagree.



      The re-enrollment contract states that, “[i]f legal action is necessary to

collect any amounts due,” appellant agrees “that the School shall be entitled to

recover, in addition to such amounts, reasonable attorney‟s fees and court costs.”

We have previously considered such a contractual provision and established that to

determine whether a party is entitled to attorney‟s fees for amounts incurred in

defending against claims made by the party opposing collection of the fees, the

trial court must consider the necessity for the legal services, taking into account:

“(1) whether the party requesting the fees was responsible for precipitating the

litigation; (2) whether the litigation for which the party relying on the contract
                                         51

provision recovers the fees was bona fide and made necessary by the party

opposing payment of such fees; (3) whether the claim asserted by the party

opposing payment of such fees was raised by way of offset in an attempt to reduce

or extinguish the debt owed to the party requesting the fees; and (4) whether it was

necessary for the party requesting the fees to defend against the claim of the party

opposing the fees in order to collect the underlying debt or enforce the underlying

contractual obligation.” Kudon v. f.m.e. Corp., 547 A.2d 976, 980 (D.C. 1988)

(internal quotation marks and citations omitted). Applying these factors to the

circumstances in this case, the trial court determined that appellees could recover

attorney‟s fees incurred in defending against appellant‟s claims in addition to the

fees incurred in prosecuting the counterclaim to collect unpaid tuition. The trial

court considered that: (1) appellant was responsible for precipitating the litigation;

(2) appellees‟ counterclaim was bona fide and made necessary by appellant‟s

nonpayment of tuition; (3) appellant‟s claims, although not raised as an offset to

the counterclaim, in effect related directly to the counterclaim for unpaid tuition

(i.e., appellant‟s claims, if successful, would have nullified appellees‟

counterclaim); (4) it was necessary for appellees to defend against appellant‟s

claims to ensure that collateral estoppel would not bar their counterclaim. As the

trial court‟s determination considered the proper factors and was grounded on the

facts and circumstances of this specific litigation, we perceive no abuse of

discretion in the trial court‟s decision to award attorney‟s fees incurred by
                                          52

appellees both in connection with their counterclaim for unpaid tuition and in

defending against appellant‟s claims.19



                                  C. Judicial Bias



      Appellant‟s final contention is that the judgment should be set aside because

the trial court denied him the right to an impartial tribunal, and that the case should

be remanded for trial before a different judge.



      We begin by noting that recusal for bias is required whenever a judge has a

personal bias or prejudice for or against either party in a case. See Super. Ct. Civ.

R. 63-I. To require recusal, bias must be “personal in nature and have its source

„beyond the four corners of the courtroom.‟” Anderson v. United States, 754 A.2d

920, 925 (D.C. 2000) (quoting Gregory v. United States, 393 A.2d 132, 142 (D.C.

1978)). Thus, “[o]pinions formed by the judge on the basis of facts introduced or

events occurring in the course of the current proceedings, or of prior proceedings,

do not constitute bias for a bias or partiality motion unless they display a deep-

seated favoritism or antagonism that would make fair judgment impossible.”

Mayers v. Mayers, 908 A.2d 1182, 1194 (D.C. 2006) (quoting Liteky v. United

      19
          Appellant does not contend that the amount of the fee award is
unreasonable.
                                         53

States, 510 U.S. 540, 555, (1994)).      Appellant does not claim that there are

extrajudicial sources for the alleged bias; rather, he points to several actions and

rulings by the trial court in the proceedings as evidence of the trial court‟s

antagonism against him and favoritism toward appellees.



      1. Delay



      In his motion for recusal and on appeal, appellant argues that the trial court

intentionally delayed the proceedings for the purpose of causing him prejudice.

Specifically, he points to the trial court‟s delay in ruling on discovery motions,

which he claims were not decided until 565 days after the first motion was filed.20

As a result, appellant argues, resolution of his case was delayed, leading to

spoliation of evidence and increased cost of litigation. Regardless of the period in

question, appellant offers no evidence that the trial court delayed his case for an

improper purpose; he simply infers that, because the trial court took a significant


      20
          Appellees dispute the calculation of the delay involved, stating that the
ruling was made in less than nine months (December 21, 2010 to September 15,
2011). In its order denying the recusal motion, the trial court did not take issue
with appellant‟s calculation of the delay, but ruled that the allegation was
insufficient because it pertained “exclusively to matters intrinsic to this case” and
did not involve “any allegation of prejudice from an extrajudicial source (much
less allegations setting forth specific facts regarding time, place, persons, and
circumstances of such influences).” We, therefore, review the trial court‟s ruling
on the basis on which it was made.
                                          54

amount of time to rule on discovery motions and ultimately stayed discovery to

decide several pending motions for summary judgment, the delay was intended to

prejudice his case. We see no basis for such an inference. There is nothing out of

the ordinary or suspect about the trial court‟s stay of discovery while considering

other motions (including motions for partial summary judgment) that if granted

would have an impact on the scope of discovery, or obviate it altogether. With

respect to prejudice resulting from the delay, appellant does not state what

evidence was lost during this time or how the litigation became more expensive—

appellant represented himself at trial as he does on appeal. Appellant‟s claim that

the trial court‟s delay in ruling evidenced bias and caused him prejudice is

unsubstantiated and therefore insufficient to require recusal.



      2. Settlement negotiations



      Appellant argues on appeal that appellees‟ counsel improperly revealed the

following confidential settlement information:       (1) a letter from appellant to

appellees‟ counsel, dated April 2, 2010, seeking to settle the re-enrollment dispute,

in which appellant said “he had been described by one federal appellate court as a

„leviathan of litigation,‟” that appellees referred to and attached to their opposition

to appellant‟s second motion for summary judgment (2) a comment by appellees‟

counsel, in a motion concerning discovery, that appellant had stated during a
                                          55

telephone call that he was “not a rational plaintiff,” that the case was “about

„payback‟ and „revenge‟ rather than money,” and that appellant was “going to pick

up whatever rock is available and keep throwing until [he was] out of rocks”; and

(3) appellant‟s letter, dated April 8, 2013, indicating appellees‟ willingness to

discuss settlement, accompanied by appellees‟ counsel‟s statement, which

appellant alleges is false, that appellant was unwilling to settle. Appellant claims

that the trial court relied on and was negatively influenced by this information

concerning settlement.



      It is well established that a trial court may not “use the information provided

in settlement letters for the purpose of determining what is an appropriate

resolution of a matter.” Lively v. Flexible Packaging Ass’n, 930 A.2d 984, 994

(D.C. 2007); see also Fed. R. Evid. 408 (a)(2) ( stating that “conduct or statement

made during compromise negotiations about the claim” is not admissible “to prove

or disprove the validity or amount of a disputed claim”). Appellant has failed to

demonstrate, however, that appellees‟ counsel‟s “revelations” constituted

settlement information, or that they were relied upon by the trial court in its

rulings.   As an initial matter, appellant provides evidence of the trial court‟s

reference to only one of the three alleged improper disclosures: appellant‟s letter

of April 2, 2010. Although appellant cites two occasions on which the trial court

mentioned the April 2, 2010 letter, there is no reason to conclude that the trial court
                                           56

improperly relied on its content in rendering any of its decisions.            Appellant

contends that the trial court relied on his letter in deciding to grant summary

judgment for appellees on his claim that the discretionary clause in the re-

enrollment contract was unconscionable.          However, as the trial court‟s order

explained in the footnote that referred to the letter, the grant of summary judgment

for appellees was not based on the contract‟s discretionary clause but on the clause

that permitted St. Albans School to refuse A.B.S.‟s re-enrollment for appellant‟s

failure to pay tuition. Consequently, the court‟s reference to the letter in its order

was merely an aside about a matter the trial court said it did not need to decide and

did not rely upon in granting summary judgment to appellees.21 Similarly, there is

no merit to appellant‟s argument that the trial court improperly relied on


      21
            The trial court had earlier ruled, in partially granting appellant‟s motion to
strike appellee‟s use of the April 2, 2010 letter, that because the letter “invit[ed]
negotiation and compromise,” it would not be admissible “with respect to issues
related to settlement of the then-existing dispute.” It added, however, that the
letter would be admissible for other purposes, such as to show, “by its intemperate
tone . . . that St. Albans had a legitimate basis for concluding that it no longer had a
constructive relationship with” appellant. See Auxier v. Kraisel, 466 A.2d 416,
419-20 (D.C. 1983) (noting that evidence related to settlement is admissible for
issues other than liability). In granting summary judgment to appellees on
appellant‟s claim that St. Albans School could not rely on the contract to deny
reenrollment to A.B.S., the trial court simply reiterated its earlier evidentiary
ruling, noting in a footnote that the letter could be used to show the need for the
discretionary provision in the contract to maintain “a congenial learning
environment” in a “relatively small community.” As explained in the text of the
order, however, that was not the basis for the trial court‟s grant of summary
judgment to appellees because the trial court relied on a separate clause that
authorized St. Albans School to deny reenrollment for failure to pay tuition.
                                         57

appellant‟s characterization of his litigation prowess (a “leviathan of litigation”

who employed “every legal tactic I know”) in awarding attorney‟s fees to

appellees. Even if the statement was “made during compromise negotiations about

the claim,” Fed. R. Evid. 408 (a)(2), it did not go to the substance of the claims

disputed in the letter. Moreover, this characterization added little to what was

already plainly evident to a trial judge who sat through the long and contested

proceedings and, based on personal observations, commented on appellees‟ need to

defend against appellant‟s eight-count complaint “and the assiduity with which

[appellant] pursued his completely non-meritorious case.” As a result, the trial

court concluded, the fact that litigation costs were four times the amount of the

counterclaim amount was a “self-inflicted wound.” We perceive no improper

reliance on statements made during settlement discussions.



      3. Request for Trial Court’s Personal Calendar



      Appellant contends that the trial court demonstrated partiality by refusing his

request to disclose the court‟s personal trial calendar. Appellant argues that he was

entitled to review the calendar to determine whether the trial court was treating his

case differently than other similar cases over which the judge was presiding.

Appellant cites no authority in support of his request for a trial court‟s calendar,

which is not generally available for release to the public. See Lewis v. U.S. Dep’t
                                         58

of Justice, 867 F. Supp. 2d 1, 13 n.5 (D.D.C. 2011) (noting that the judicial branch

calendar is not subject to the Freedom of Information Act). Moreover, appellant

had already attempted (and failed) to obtain the trial court‟s calendar through

litigation in federal court. See Sibley v. Macaluso, 995 F. Supp.2d 57, 64 (D.D.C.

2013). Under the circumstances, where appellant‟s litigation to obtain the calendar

was rebuffed by the federal court, appellant‟s argument that the trial court‟s denial

of the same request created an appearance of impropriety has no merit.



      4. Favoritism for Appellees



      Appellant‟s last contention is that the trial court‟s rulings for appellees show

bias against appellant.   Specifically, he argues that the trial court:     unevenly

applied Superior Court Civil Rule 12-I (a) by permitting appellees to file a motion

without complying with the rule‟s requirement that a certification be included

signifying that consent was sought from the opposing party, yet denying

appellant‟s motion to recuse the judge for failing to comply with the same rule;

denied appellant‟s motion to strike and request to depose appellees‟ counsel after

counsel submitted an allegedly tampered affidavit; and “white-wash[ed]” the

record and denied appellant‟s motion to depose appellees‟ counsel after counsel

made what appellant characterizes as a knowing misrepresentation regarding

incorrect attorney‟s fees charges.
                                         59



      We perceive no merit in appellant‟s argument that these rulings support his

claim that the trial court was biased in favor of appellees. The trial court explained

the reason for its uneven application of Rule 12-I (a). Noting that it regularly

denied motions for failing to comply with the rule‟s requirement of advance

consultation with the opposing party, the trial court said it did not penalize

appellees for failing to comply with the rule in filing a motion for summary

judgment because appellant had “wasted the court‟s time with at least one patently

frivolous motion, and a balancing of the equities [did] not entitle him to” relief on

his motion to strike. In contrast, the trial court denied—albeit without prejudice—

appellant‟s motion to recuse for failure to comply with Rule 12-I (a), because

appellant was familiar with the rule and had attempted to invalidate a motion of

appellees for noncompliance with its requirements only one month before his own

failure to comply with the rule. The trial court‟s reasoned explanation for the two

different rulings defeats appellant‟s claim that they were motivated by bias.

Appellant‟s claim about the need to depose appellees‟ counsel for “tampering”

with Vance Wilson‟s affidavit, based on the fact that one of its three pages was

faxed while the other two were laser-printed, is unsupported in light of appellees‟
                                          60

counsel‟s explanation, which appellant has not refuted.22 Appellant‟s third claimed

evidence of bias involves the trial court‟s denial of his request to depose appellees‟

counsel about a minor mistake in the billing records presented with appellees‟

request for attorney‟s fees.23 There is simply no evidence that the trial court

“white-wash[ed]” the record or that the disputed entry was anything other than a

billing error rather than an intentional misrepresentation.



                                   III. Conclusion



      We conclude there is no error on the part of the trial court in denying

appellant‟s motions for partial summary judgment, and in granting summary

judgment to appellees on appellant‟s claims; nor is there error in the grant of

summary judgment on appellees‟ counterclaim for unpaid tuition and attorney‟s

fees. We also find no abuse of discretion in the trial court‟s rulings concerning

discovery or the denial of appellant‟s motion to further amend his Amended


      22
         As appellees‟ counsel explains in the brief on appeal, “[i]nstead of being
numbered „Civ. No. 2202-10,‟ which was an acceptable style in June 2010 . . . , by
August 2010 the case number needed to be stated as „Case No. 2010 CA 002202
B.‟ No other changes to the affidavit were made.” Appellant provides no
explanation for why he thinks this technical correction means Wilson‟s affidavit
was improperly altered.
      23
          1.8 hours were inappropriately billed and eventually excluded from the
attorney‟s fee award.
                                         61

Complaint. Additionally, we conclude appellant has not supported his claim of

judicial bias or partiality. Accordingly, the judgment is



                                              Affirmed.